Citation Nr: 0808906	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  99-16 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Entitlement to service connection for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his brother




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision that declined to 
reopen the veteran's claim for service connection for 
bilateral hearing loss.  The veteran timely appealed.

In July 2003, the veteran testified during a hearing before a 
former Veterans Law Judge.  The Board remanded the matter for 
additional development in May 2004.

In November 2005, the Board reopened the veteran's claim and 
again remanded the matter for additional development.

In September 2007, the Board duly notified the veteran that 
the Board no longer employed the Veterans Law Judge that 
conducted the July 2003 Board hearing and that he had the 
right to another Board hearing.

In January 2008, the veteran testified during a hearing 
before the undersigned in Washington, D.C.  Consistent with 
the record and the veteran's testimony, the Board has 
recharacterized the appeal as encompassing the issues on the 
title page.

The issue of service connection for hearing loss of the right 
ear is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDING OF FACT

It is at least as likely as not that sensorineural hearing 
loss of the left ear had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for hearing loss of the 
left ear are met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim for service connection 
for hearing loss of the left ear.  



II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where sensorineural hearing loss becomes manifest to a degree 
of 10 percent within one year from date of termination of 
active service, it shall be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that veterans are presumed to have entered 
service in sound condition except for defects, infirmities, 
or disorders noted at entrance.  38 U.S.C.A. §§ 1111 (West 
1991); Bagby v. Derwinski, 1 Vet. App. 225 (1991).  In the 
instant case there is no examination of record for entrance 
into service; thus, no hearing loss was noted at the time of 
the veteran's examination and acceptance for service. 

The evidence shows that the veteran currently has hearing 
loss of the left ear which meets the criteria of 38 C.F.R. 
§ 3.385.  Hence, service connection can be granted for this 
condition if it can be linked to service.  Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

Available service medical records reveal that in the 
September 1967 audiometric evaluation at the time of 
separation, the veteran had an auditory decibel threshold 
(ASA units converted to ISO units) of 40 in one of the 
frequencies for the left ear.  The Court has held that 
thresholds of zero to 20 represent normal hearing, and higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  

As revealed in the September 1967 audiometric evaluation, the 
veteran had hearing loss in the left ear during service, as 
defined in 38 C.F.R. § 3.385.

He has had sensorineural hearing loss of the left ear on all 
post-service examinations.  There is no evidence suggesting 
significant post-service noise exposure.  Nor is there 
competent evidence of record that attributes the veteran's 
hearing loss of the left ear to an intercurrent cause.  
38 C.F.R. § 3.303(b).

In addition, sensorineural hearing loss is a "chronic 
disease" within the meaning of 38 C.F.R. § 3.309(a) (an 
"other organic disease of the nervous system").  When a 
chronic disease is shown in service, subsequent 
manifestations of the same disease are service-connected 
unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

VA opinions of record in February 2007 and in March 2007 note 
a mild hearing loss in the left ear at the time of the 
veteran's separation from service in 1967.  One examiner was 
unable to render an opinion, without resort to speculation, 
as to whether the veteran's hearing loss had its onset in 
service.  Another examiner opined that it was as likely as 
not that the veteran's profound sensorineural hearing loss 
was related to service-noting specifically that there was no 
history of ear problems prior to the veteran's service, and 
no evidence of a genetic abnormality pertaining to the ears. 

In addition, the veteran's private physician attributed the 
veteran's hearing loss to a claimed serious ear infection and 
sustained acoustic trauma in service, as reported by the 
veteran.  Unfortunately, there are no service medical 
records, except the September 1967 separation examination, 
that reflect treatment for any ear infection or hearing 
problems in service.  With heightened consideration afforded 
due to the unfortunate loss of the veteran's service medical 
records, the Board finds that the private physician's 
opinion, when considered with the overall medical evidence 
that indicates some degree of left ear hearing loss beginning 
in 1967, supports granting service connection for hearing 
loss of the left ear.  See, e.g., Marciniak v. Brown, 10 Vet. 
App. 198 (1997), O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Having considered all the evidence, the Board finds that it 
is essentially in equipoise as to whether or not the 
veteran's hearing loss of the left ear had its onset in 
service.  Under the circumstances, the veteran prevails as to 
his claim for service connection for hearing loss of the left 
ear with application of the benefit of the doubt in his 
favor.  38 U.S.C.A. § 5107.


ORDER

Service connection for hearing loss of the left ear is 
granted.


REMAND

In January 2008, the veteran testified that he had developed 
an ear infection in his left ear in service, and that his 
whole face became swollen.  He testified that he was admitted 
to the 85th Evacuation Medical Hospital in Qui Nhon, Vietnam, 
for eight-to-ten days in or about January 1967.  During his 
hospital stay, the veteran was told that the ear infection 
had spread to his other ear; both ears were treated.

Although a morning report reflects that the veteran was 
"assigned" to the 85th Evacuation Medical Hospital on 
January 26, 1967, it appears that the notation subsequently 
was deleted as an "erroneous entry."  Moreover, morning 
reports neither reflect a disease nor injury for which the 
veteran was hospitalized and treated.  Under the 
circumstances, the RO or AMC should make an attempt to obtain 
hospital clinical records regarding the veteran's claimed ear 
infection in or about January 1967.    

The veteran has also claimed in-service exposure to acoustic 
trauma during combat in Vietnam.  His service personnel 
records reflect that he served in Vietnam from September 1966 
to September 1967, and was attached to the 300th 
Transportation Company.  The veteran's DD Form 214 indicates 
that his last duty assignment in Vietnam was as a movement 
specialist.  This evidence does not show whether the veteran 
personally participated in combat, and additional evidence 
should be obtained from the U.S. Army Joint Services Records 
Research Center (JSRRC) in order to determine whether the 
veteran is a combat veteran and to corroborate his exposure 
to acoustic trauma while in Vietnam.  M21-1, Part III, par. 
5.14b.  Specifically requested should be unit histories 
regarding the veteran's assigned unit.  38 C.F.R. 
§ 3.1000(d)(4)(i) (2007).  

Likewise, while a March 2007 VA examination was conducted and 
testing revealed a current profound sensorineural hearing 
loss of the right ear, the audiologist who had conducted the 
examination was unable to render an opinion, as requested, 
without resort to speculation.  Under the circumstances, the 
RO or AMC should afford the veteran an examination by an ear, 
nose, and throat specialist.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to obtain the 
veteran's hospital clinical records for 
treatment of an ear infection in service 
in or about January 1967 at the 85th 
Evacuation Medical Hospital, located in 
Qui Nhon, Vietnam.  Send a copy of the 
veteran's separation document with the 
request.  All records and/or responses 
received should be associated with the 
claims file.    

2.  Request copies of the veteran's unit 
histories while assigned to the 300th 
Transportation Company in Vietnam from 
September 1966 to September 1967.  A copy 
of the veteran's DD Form 214 and DA Form 
20 or equivalent service documents should 
be sent to JSRRC. 

3.  Afford the veteran a VA examination 
by an otolaryngologist (ear, nose and 
throat specialist) to identify all 
current disability underlying the 
veteran's current complaints of right ear 
hearing loss; and to obtain information 
as to the current nature and likely 
etiology of any current hearing loss of 
the right ear.  All appropriate tests and 
studies (to include audiometric testing) 
should be accomplished, and all clinical 
findings should be reported in detail. 

The examiner should specifically indicate 
whether the veteran currently has right 
ear hearing loss to an extent recognized 
as a disability for VA purposes (i.e., 
has an auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 
4000 hertz of 40 decibels or greater; or 
an auditory threshold for at least three 
of the frequencies 500, 1000, 2000, 3000, 
or 4000 hertz of 26 decibels or greater; 
or speech recognition scores using the 
Maryland CNC Test of less than 94 
percent).  

Based on the examination and review of 
the record, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that any such hearing loss 
disability of the right ear either had 
its onset in service, or is the result of 
disease or injury incurred or aggravated 
during service, to specifically include 
an in-service ear infection and/or 
exposure to acoustic trauma, as reported 
by the veteran. 

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report should note review of the file.

4.  If the veteran fails to report to any 
scheduled examination, the RO or AMC 
should obtain and associate with the 
record a dated copy of any notice to the 
veteran of the date and time of the 
examination sent to the veteran by the 
pertinent VA medical facility.  

5.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on appeal.  
If the benefits sought on appeal remain 
denied, the RO or AMC must furnish a 
supplemental statement of the case (SSOC) 
that includes citation to all additional 
legal authority considered, before the 
claims file is returned to the Board, if 
otherwise in order.

The veteran may furnish additional evidence and/or argument.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


